Citation Nr: 1727385	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for instability of the left knee.

2.  Entitlement to an evaluation in excess of 40 percent for traumatic arthritis, left knee with meniscal tears.

3.  Entitlement to an evaluation in excess of 20 percent for traumatic arthritis, left shoulder status post rotator cuff tear (previously left shoulder condition).

4.  Entitlement to a compensable evaluation for pseudofolliculitis barbae.

5.  Entitlement to service connection for posttraumatic stress disorder.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and February 2012 rating decisions, by the in Cleveland, Ohio, Regional Office (RO).  

In May 2013, the Veteran requested a video-conference hearing before a member of the Board.  The Veteran was scheduled for a hearing in March 2017 but did not attend, and he has not requested that the hearing be rescheduled.  As a result, the Board will consider the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, VA treatment records show the Veteran experienced difficulties with stable housing during the pendency of the appeal.  VA treatment records also show the Veteran underwent inpatient hospitalization in intensive care for acute renal and congestive heart failure prior to his scheduled VA examinations in September 2016.  See VA treatment records located in Virtual VA from the Columbus VAMC dated April 2016.
The Board finds there is adequate evidence of good cause for the Veteran's failure to report for his September 2016 VA examinations with regard to his claims for increased ratings and TDIU and these examinations should be rescheduled.  The Veteran is reminded that failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655(a), (b) (2016).  

With regard to the Veteran's second, scheduled examination for his claim for service connection for PTSD, the Board finds that the VA examination dated February 2012 is adequate for adjudication purposes and an additional examination or opinion is not warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

However, the Board notes the Veteran receives treatment for his claimed psychiatric disorder at a VA facility.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA treatment records also show the Veteran receives Social Security disability benefits.  As these records may contain relevant evidence, the SSA records must be obtained in order to ensure that the Veteran's claim is adjudicated on the basis of a complete evidentiary record.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

2.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  

3.  Schedule the Veteran for VA examinations for his claims for increased ratings and TDIU.  

The examiner must review the claims file and note that review in each examination report. All symptoms of the left knee, left shoulder, and skin disability should be identified along with their frequency, duration, and severity.  The examiner must also provide information concerning the functional impairment that results from the Veteran's left knee, left shoulder, and skin disability and their impact on the Veteran's ability to function and perform tasks in a work setting. With regard to evaluation of the joints, to the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  The examiner should also provide an opinion as to whether there is additional loss of range of motion during flare-ups and after repetitive use.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

4.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

